Title: To James Madison from Edward Tiffin, 28 March 1814
From: Tiffin, Edward
To: Madison, James


        
          Sir
          Treasury departmentGeneral Land Office March 28th. 1814
        
        When I reflect upon the strong obligations you have already laid me under, I should not presume to ask an exchange of situations with Mr. Josiah Meigs the Surveyor General, were it not, that independant of the reasons with which you are already acquainted, it would I expect be equally gratifying to that gentleman, to his friends from Georgia, mine from Ohio, and as I believe not injure the public interests.
        Alth’o delicasy forbids many observations relative to the severe application to study and attention to duty which it has cost, to organize and prepare this office so that a successor might proceed with honor to himself and advantage to the government, yet the occasion seems to require that you should know, that I am sure I fully comprehend the principles upon which Mr. Gallatin and Mr Mansfield the former Surveyor General acted relative to the surveys in the Western country, and I believe that by paying particular attention in how the future base, and meridian lines run with a Theodolite, so as to obtain perfect standard lines—the uses of which are, to correct, connect, and number the ranges and townships, that I could have the work done, and the returns made, at least equally as well, if not in a superior manner to what it has ever yet been, north west of the Ohio.
        It is proper I should also state, that I do not think myself sufficiently acquainted yet, with the use of the Sextant (altho we have a good one with an artificial horizon) to ascertain by astronomical observations the positions of the most important points of the geography of the country some of which, as well as the extremes of particular lines, like those dividing the Territories, and the northern boundary of Ohio passing by the southerly extreme of Lake Michigan are necessary, and may also have their uses in testing the accuracy of Surveys &c &c—but these have never yet been done by the Surveyor General in person, and I can command the aid of an excellent scientific character residing in that country (to assist and instruct) who was educated at the best schools in Europe, and has presided over the mathematical branch of an Academy a long while, and I should certainly never rest satisfied until I was master of that part of a science, the exhibition of which might by possability be required at my hands.
        Finding you engaged when I did myself the honor to call, and well knowing the pressure of public business with which you are burthened, I hope you will pardon this mode of intrusion, and believe me to be, with the highest respect, Your oblidged, and obt hble servt
        
          Edward Tiffin
        
       